 Case: 1:20-cv-04911 Document #: 55 Filed: 12/22/20 Page 1 of 1 PageID #:2947

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Emoji Company GmbH
                                                          Plaintiff,
v.                                                                     Case No.:
                                                                       1:20−cv−04911
                                                                       Honorable John
                                                                       Robert Blakey
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 22, 2020:


        MINUTE entry before the Honorable John Robert Blakey: Defendant previously
filed a motion to dismiss [43] and now seeks to withdraw that motion [49]. The Court
grants the motion to withdraw [49], strikes the motion to dismiss [43], and vacates the
briefing schedule set on the motion to dismiss, see [45]. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
